PER CURIAM.
AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979) (holding that, in appellate proceedings, the trial court's decision carries a presumption of correctness and, thus, the appellant has the burden to bring forth an adequate record to demonstrate error); Mathieu v. Mathieu, 877 So.2d 740, 741 (Fla. 5th DCA 2004) (treating the challenge to adequate findings as unpreserved error unless previously brought to the trial court's attention in a motion for rehearing).
BERGER, LAMBERT, and GROSSHANS, JJ., concur.